11/04/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0417



                                 No. DA 22-0417


IN RE THE EXPUNGEMENT
OF MISDEMEANOR RECORDS OF

WILLIAM JAMES HAMMERQUIST,

             Petitioner and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including December 6, 2022, within which to prepare, serve, and file its

response brief.




BG                                                                   Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         November 4 2022